Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Philip Sawyer (“Employee”) and Invuity, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company and served as a member of its
Board of Directors (the “Board”);

 

WHEREAS, Employee signed an Executive Employment Agreement with the Company on
May 10, 2016 (the “Employment Agreement”);

 

WHEREAS, Employee signed an Executive Severance Agreement with the Company on
May 10, 2016 (the “Severance Agreement”);

 

WHEREAS, Employee signed an Executive Change of Control Agreement with the
Company on May 10, 2016 (the “Change of Control Agreement”);

 

WHEREAS, Employee signed a Proprietary Information and Inventions Agreement with
the Company on February 19, 2010 (the “Confidentiality Agreement”);

 

WHEREAS, the Company granted Employee the following stock options to purchase
shares of the Company’s common stock (the “Options”) and restricted stock unit
awards covering shares of the Company’s common stock (the “RSUs,” and
collectively with the Options, the “Equity Awards”) pursuant to the terms and
conditions of the applicable Company equity plan set forth below and an award
agreement thereunder (the “Stock Agreements”):

 

Equity
Plan

 

Type of
Award

 

Grant Date

 

Shares
Subject
to
Award
on
Grant
Date

 

Exercise
Price Per
Share

 

Shares
Exercised or
Settled Prior
to
Employment
Termination
Date

 

Vested
Shares
Subject to
Award on
Employment
Termination
Date
Without
Acceleration

 

Unvested
Shares
Subject to
Award on
Employment
Termination
Date
Without
Acceleration

 

Shares
Accelerating
on Effective
Date

 

Total Vested
Shares Subject
to Award on
Effective Date

 

Total Unvested Shares
Subject to Award on
Effective Date

 

2005 Stock Incentive Plan

 

Option

 

03/17/2010

 

94,444

 

$

1.30

 

17,224

 

77,220

 

—

 

—

 

77,220

 

—

 

2005 Stock Incentive Plan

 

Option

 

11/17/2010

 

114,360

 

$

1.30

 

36,776

 

77,584

 

—

 

—

 

77,584

 

—

 

2005 Stock Incentive Plan

 

Option

 

01/18/2012

 

9,944

 

$

1.67

 

 

 

9,944

 

—

 

—

 

9,944

 

—

 

2005 Stock Incentive Plan

 

Option

 

03/05/2014

 

23,597

 

$

3.15

 

 

 

23,597

 

—

 

—

 

23,597

 

—

 

 

--------------------------------------------------------------------------------


 

2005 Stock Incentive Plan

 

Option

 

03/05/2014

 

94,317

 

$

3.15

 

 

 

92,357

 

1,965

 

983

 

93,340

 

983

 

2005 Stock Incentive Plan

 

Option

 

04/30/2014

 

17,347

 

$

3.15

 

 

 

17,347

 

—

 

—

 

17,347

 

—

 

2005 Stock Incentive Plan

 

Option

 

04/30/2014

 

112,853

 

$

3.15

 

 

 

112,853

 

—

 

—

 

112,853

 

—

 

2005 Stock Incentive Plan

 

Option

 

04/16/2015

 

125,440

 

$

11.10

 

 

 

75,264

 

50,176

 

25,088

 

100,352

 

25,088

 

2015 Equity Incentive Plan

 

Option

 

02/16/2016

 

100,000

 

$

7.45

 

 

 

40,000

 

60,000

 

30,000

 

70,000

 

30,000

 

2015 Equity Incentive Plan

 

RSUs

 

02/16/2016

 

50,000

 

N/A

 

20,000

 

—

 

30,000

 

15,000

 

15,000

 

15,000

 

2015 Equity Incentive Plan

 

Option

 

01/17/2017

 

85,000

 

$

6.50

 

 

 

—

 

85,000

 

42,500

 

42,500

 

42,500

 

2015 Equity Incentive Plan

 

Option

 

01/17/2017

 

85,000

 

$

6.50

 

 

 

23,021

 

61,979

 

30,990

 

54,011

 

30,989

 

 

WHEREAS, Employee voluntarily separated from employment with the Company and
resigned from the Board effective February 28, 2018 (the “Employment Termination
Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1.                                      Consideration.

 

a.                                      Continuing Payments.  Subject to the
provisions of this Section 1(a) and Section 15, the Company agrees to pay
Employee a total of four hundred and ninety thousand dollars ($490,000.00), less
applicable withholdings, until February 28, 2019 (the “Severance Period”),
starting from the first regular payroll date following the Effective Date, in
accordance with the Company’s regular payroll practices. Any payments that
Employee would have received from

 

--------------------------------------------------------------------------------


 

the Employment Termination Date through the Effective Date will be included in
the first payment made to the Employee following the Effective Date and pursuant
to this Section.  Without limiting the Company’s rights or remedies in any way,
Employee’s right to receive the severance payments under this Section 1(a) is
conditioned on Employee complying with the terms and conditions of this
Agreement and the Confidentiality Agreement.

 

b.                                      Lump Sum Payment.  The Company agrees to
pay Employee a lump sum payment of three hundred and fifty thousand dollars
($350,000.00), less applicable withholdings, on the first regular payroll date
following the Effective Date, in accordance with the Company’s regular payroll
practices.

 

c.                                       COBRA.  Following the Effective Date,
if Executive elects continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time period
prescribed pursuant to COBRA for Executive and Executive’s eligible dependents,
then the Company will reimburse Executive for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to the Employment
Termination Date until the earlier of (i) February 28, 2019 or (ii) the date
upon which Executive and/or Executive’s eligible dependents are no longer
eligible for COBRA continuation coverage (the “COBRA Reimbursements”). The COBRA
Reimbursements will be made by the Company to the Executive consistent with the
Company’s normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating Executive’s payments for COBRA
coverage. Notwithstanding the preceding, if the Company determines in its sole
discretion that it cannot provide the COBRA Reimbursements without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will instead provide Executive a taxable
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue Executive’s and Executive’s eligible dependents’
group health coverage in effect on the Employment Termination Date (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence in the month following the Effective Date and
continue for the period of time indicated in this section.

 

d.                                      Equity Award Vesting Acceleration.  On
the Effective Date, fifty percent (50%) of the unvested shares of Company common
stock subject to all outstanding Equity Awards will accelerate and fully vest
(provided that, with respect to Equity Awards with performance-based vesting,
fifty percent (50%) of the unvested shares will vest based on deemed achievement
of performance goals or other vesting criteria at one hundred percent (100%) of
target levels).

 

e.                                       Extension of Option Post-Service
Exercisability Period.  On the Effective Date, the post-service exercisability
period of the Options is hereby extended, such that each Option, to the extent
vested and exercisable as of the Termination Date (including the vesting
acceleration provided by Section 1(d)), will be exercisable until the earlier of
(i) May 31, 2019, or (ii) the applicable Option’s expiration date, as set forth
in the applicable stock option agreement, unless otherwise earlier terminated in
accordance with any other terms of the Stock Agreements.  Employee acknowledges
and agrees that this extension of the Options’ post-service exercisability
periods is a “modification” of each Option for purposes of each Option’s
qualification as an incentive stock option (“ISO”) under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  Employee acknowledges
and agrees that, to the extent any Option or

 

--------------------------------------------------------------------------------


 

portion thereof is considered an ISO, the extension of the post-service
exercisability period with respect to such Options will (i) cause the ISO
holding periods for each such Option to be reset as of the Effective Date,
meaning the Employee will be required to hold the shares subject to the Option
for two (2) years following the Effective Date and one (1) year from the date of
exercise in order to receive preferential ISO tax treatment with respect to the
Option, and (ii) with respect to any Option with a per share exercise price less
than the current fair market value of a share of the Company’s common stock,
cause the Option to cease to be an ISO and instead be treated as a nonstatutory
stock option (“NSO”) as of the Effective Date, which will be subject to all
applicable tax withholdings upon exercise. Employee is advised to consult with
Employee’s tax or other applicable adviser with respect to the tax consequences
of this Agreement amending the terms of the Options and the tax consequences to
the Employee of Employee’s exercise of the Options and disposition of any shares
acquired upon such exercise.  Employee acknowledges and agrees that Employee
remains solely responsible for all employee-related taxes associated with the
exercise of the Options.

 

f.                                        Resignation.  Employee agrees and
acknowledges that he has resigned from all officer and director positions with
the Company, its subsidiaries, and affiliates and agrees to assist the Company
to effectuate such resignations, including executing any documents the Company
may reasonably request.  The Company shall process the termination of Employee’s
employment as a resignation, and shall represent that Employee resigned from
Employee’s employment to any potential future employer who contacts the
Company’s human resources department and requests confirmation of this
information.

 

g.                                       Acknowledgement. Except as explicitly
set forth in this Agreement, Employee acknowledges and agrees that Employee is
not entitled to receive any severance compensation or benefits from the Company
pursuant to any other agreement including, but not limited to, the Employment
Agreement, the Severance Agreement, or the Change of Control Agreement. Employee
hereby waives Employee’s right to receive any such severance not explicitly set
forth in this Agreement and acknowledges that without this Agreement, Employee
is not otherwise entitled to the consideration listed in this Section 1.

 

2.                                      Equity Awards.  The Parties agree that
for purposes of determining the number of shares of the Company’s common stock
that Employee is entitled to purchase or receive from the Company pursuant to
the exercise or settlement (as applicable) of outstanding Equity Awards,
Employee will be considered to have vested only up to the Employment Termination
Date.  All unvested shares subject to outstanding Equity Awards as of the
Employment Termination Date will terminate on the Employment Termination Date
(excluding, for avoidance of doubt, any vesting acceleration set forth under
Section 1(d)).  Other than as set forth in Sections 1(d) and 1(e) of this
Agreement, the Equity Awards shall continue to be governed by the terms and
conditions of the Stock Agreements.

 

3.                                      Benefits.  Employee’s health insurance
benefits shall cease on February 28, 2018, subject to Employee’s right to
continue Employee’s health insurance under COBRA. Employee’s participation in
all benefits and incidents of employment, including, but not limited to, the
accrual of bonuses, vacation, and paid time off, ceased as of the Employment
Termination Date.

 

4.                                      Payment of Salary and Receipt of All
Benefits.  Employee acknowledges and represents that, other than the
consideration set forth in this Agreement, the Company has paid or

 

--------------------------------------------------------------------------------


 

provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options and other
equity awards, vesting, and any and all other benefits and compensation due to
Employee.

 

5.                                      Release of Claims.  Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company and its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, professional
employer organization or co-employer, insurers, trustees, divisions,
subsidiaries, predecessor and successor corporations, and assigns,
(collectively, the “Releasees”). Employee, on Employee’s own behalf and on
behalf of Employee’s respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation:

 

a.                                      any and all claims relating to or
arising from Employee’s employment relationship with the Company and the
termination of that relationship;

 

b.                                      any and all claims relating to, or
arising from, Employee’s right to purchase, or actual purchase of shares of
stock of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

c.                                       any and all claims for wrongful
discharge of employment, termination in violation of public policy,
discrimination, harassment, retaliation, breach of contract (both express and
implied), breach of covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, fraud, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, conversion, and
disability benefits;

 

d.                                      any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Equal Pay Act, the Fair Labor Standards Act, the Fair Credit Reporting Act, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Immigration Reform and Control Act, the California Family Rights Act, the
California Labor Code, the California Workers’ Compensation Act, and the
California Fair Employment and Housing Act;

 

e.                                       any and all claims for violation of the
federal or any state constitution;

 

--------------------------------------------------------------------------------


 

f.                                        any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

g.                                       any claim for any loss, cost, damage,
or expense arising out of any dispute over the nonwithholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

h.                                      any and all claims for attorneys’ fees
and costs.

 

Employee agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not necessarily limited to, any Protected Activity
(as defined below). Any and all disputed wage claims that are released herein
shall be subject to binding arbitration in accordance with Section 19, except as
required by applicable law. This release does not extend to any right Employee
may have to unemployment compensation benefits.

 

6.                                      Company’s Release of Claims.  The
Company agrees that the foregoing consideration represents settlement in full of
all outstanding obligations owed to the Company by the Employee. The Company
hereby and forever releases the Employee and his respective heirs, family
members, executors, agents, and assigns, from, and agrees not to sue concerning,
or in any manner to institute, prosecute, or pursue, any claim, complaint,
charge, duty, obligation, demand, or cause of action relating to any matters of
any kind, whether presently known or unknown, suspected or unsuspected, that the
Company may possess against the Employee arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Agreement. Notwithstanding any release provided for herein, this
Agreement shall not serve to release any claims by the Company against Employee
for any claims relating to fraud, embezzlement, misappropriation of the
Company’s trade secrets, or conduct that is in violation of criminal law.

 

7.                                      Acknowledgment of Waiver of Claims under
ADEA. Employee acknowledges that Employee is waiving and releasing any rights
Employee may have under the Age Discrimination in Employment Act of 1967
“(“ADEA”), and that this waiver and release is knowing and voluntary. Employee
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Employee
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further acknowledges that Employee has been advised by this writing that:
(a) Employee should consult with an attorney prior to executing this Agreement;
(b) Employee has twenty-one (21) days within which to consider this Agreement;
(c) Employee has seven (7) days following Employee’s execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that Employee has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Employee acknowledges and
understands that

 

--------------------------------------------------------------------------------


 

revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The Parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.

 

8.                                      California Civil Code Section 1542. 
Employee acknowledges that Employee has been advised to consult with legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits the release of unknown claims,
which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9.                                      No Pending or Future Lawsuits;
Cooperation.  Employee represents that Employee has no lawsuits, claims, or
actions pending in Employee’s name, or on behalf of any other person or entity,
against the Company or any of the other Releasees. Employee also represents that
Employee does not intend to bring any claims on Employee’s own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.  In addition, Employee acknowledges that Employee’s assistance may be
required regarding certain ongoing dispute resolution and corporate matters of
Company.  To that end, Employee will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request.  Employee’s obligation to assist the Company under this
Section shall continue beyond the Termination Date.

 

10.                               Confidentiality.  Subject to Section 13
governing Protected Activity, Employee agrees to maintain in complete confidence
the existence of this Agreement, the contents and terms of this Agreement, and
the consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s attorney(s),
and Employee’s accountant(s) and any professional tax advisor(s) to the extent
that they need to know the Separation Information in order to provide advice on
tax treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.

 

11.                               Trade Secrets and Confidential
Information/Company Property.  Employee reaffirms and agrees to observe and
abide by the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, and nonsolicitation of Company
employees. Employee’s signature below constitutes Employee’s certification under
penalty of perjury that Employee will return all documents and other items
provided to Employee by the Company (with the exception of a copy of the
Employee Handbook and personnel documents specifically relating to Employee),

 

--------------------------------------------------------------------------------


 

developed or obtained by Employee in connection with Employee’s employment with
the Company, or otherwise belonging to the Company by the Effective Date.  For
avoidance of doubt, Employee shall be permitted to keep all artwork and antiques
that are displayed in the Company’s offices that were purchased and are owned by
Employee.  It is understood that much of the art and antique collection will be
picked up by Employee at a later date.

 

12.                               No Cooperation.  Subject to Section 13
governing Protected Activity, Employee agrees that Employee will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

13.                               Protected Activity Not Prohibited.  Employee
understands that nothing in this Agreement shall in any way limit or prohibit
Employee from engaging in any Protected Activity, including filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Employee understands that in connection
with such Protected Activity, Employee is permitted to disclose documents or
other information as permitted by law, without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Employee agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Employee further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications or attorney
work product. Any language in the Confidentiality Agreement regarding Employee’s
right to engage in Protected Activity that conflicts with, or is contrary to,
this Section is superseded by this Agreement. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Employee is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

14.                               Mutual Nondisparagement.  Employee agrees to
refrain from any disparagement, defamation, libel, or slander of any of the
Releasees, and agrees to refrain from any tortious interference with the
contracts and relationships of any of the Releasees.  The Company agrees to

 

--------------------------------------------------------------------------------


 

refrain from any disparagement, defamation, libel or slander of the Employee. 
Employee understands that the Company’s obligations under this paragraph extend
only to the Company’s current executive officers and members of the Board and
only for so long as each officer or member is an executive or Board member, as
applicable, of the Company.  Employee shall direct any inquiries by potential
future employers to the Company’s human resources department.

 

15.                               Conditional Severance Payments.  Employee
agrees that the severance payments set forth in Section 1(a) will only be made
if during the Severance Period Employee does not, without the prior written
consent of the Company, operate, manage, control, work or consult for or
otherwise join, participate in or affiliate himself with, in each case at a
management or key position level, any business whose business, products or
operations are in any respect involved in the Covered Business (a “Competing
Activity”).

 

Upon the date that Employee engages in a Competing Activity, all payments under
Section 1(a) shall immediately cease and Employee will have no further rights to
any such payments or other consideration in lieu thereof.  Should Employee
obtain other employment or perform services for other entities during the period
severance payments under Section 1(a) are being made to Employee, Employee
agrees to provide written notification to the Company as to the name and address
of Employee’s new employer or person or entity contracting for Employee’s
services, the position that Employee expects to hold, and a general description
of Employee’s duties and responsibilities, at least three (3) business days
prior to starting such employment or service.

 

For purposes of this Agreement, “Covered Business” shall mean any direct
business focused on surgical illumination, electrosurgery or fluorescence
imaging operated or otherwise controlled by any of the entities listed in
Schedule A, attached, or their subsidiaries or affiliates. The foregoing
covenant shall cover Employee’s activities in every part of the Territory.

 

For purposes of this Agreement, “Territory” shall mean (i) all counties in the
State of California; (ii) all other states of the United States of America in
which the Company provided goods or services, had customers, or otherwise
conducted business at any time during the two-year period prior to the date of
the termination of this Agreement; and (iii) any other countries from which the
Company maintains non-trivial operations or facilities, provided goods or
services, had customers, or otherwise conducted business at any time during
Employee’s employment with the Company.

 

16.                               Breach.  In addition to the rights provided in
the “Attorneys’ Fees” section below, Employee acknowledges and agrees that any
material breach of this Agreement, unless such breach constitutes a legal action
by Employee challenging or seeking a determination in good faith of the validity
of the waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, except as provided by law.

 

17.                               No Admission of Liability.  Employee
understands and acknowledges that this Agreement constitutes a compromise and
settlement of any and all actual or potential disputed claims by Employee.  No
action taken by the Company hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company of any fault or liability whatsoever to Employee or to any third
party.

 

--------------------------------------------------------------------------------


 

18.                               Costs.  The Parties shall each bear their own
costs, attorneys’ fees, and other fees incurred in connection with the
preparation of this Agreement.

 

19.                               ARBITRATION.  EXCEPT AS PROHIBITED BY LAW, THE
PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
AGREEMENT, THEIR INTERPRETATION, EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE
TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO
ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE JUDICIAL ARBITRATION & MEDIATION
SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES
(“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT
WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT
THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

20.                               Tax Consequences.  The Company makes no
representations or warranties with respect to the tax consequences of the
payments and any other consideration provided to Employee or made on Employee’s
behalf under the terms of this Agreement. Employee agrees and understands that
Employee is responsible for payment, if any, of local, state, and/or federal
taxes on the payments and any other consideration provided hereunder by the
Company and any penalties or assessments thereon. Employee further agrees to
indemnify and hold the Releasees harmless from any claims, demands,
deficiencies, penalties, interest, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account

 

--------------------------------------------------------------------------------


 

of (a) Employee’s failure to pay or delayed payment of federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

 

21.                               Section 409A.  It is intended that this
Agreement comply with, or be exempt from, Code Section 409A and the final
regulations and official guidance thereunder (“Section 409A”) and any
ambiguities herein will be interpreted to so comply and/or be exempt from
Section 409A. Each payment and benefit to be paid or provided under this
Agreement is intended to constitute a series of separate payments for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.  The Company and Employee
will work together in good faith to consider either (i) amendments to this
Agreement; or (ii) revisions to this Agreement with respect to the payment of
any awards, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to Employee
under Section 409A. In no event will the Releasees reimburse Employee for any
taxes that may be imposed on Employee as a result of Section 409A.

 

22.                               Authority.  The Company represents and
warrants that the undersigned has the authority to act on behalf of the Company
and to bind the Company and all who may claim through it to the terms and
conditions of this Agreement. Employee represents and warrants that Employee has
the capacity to act on Employee’s own behalf and on behalf of all who might
claim through Employee to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

 

23.                               Severability.  In the event that any provision
or any portion of any provision hereof or any surviving agreement made a part
hereof becomes or is declared by a court of competent jurisdiction or arbitrator
to be illegal, unenforceable, or void, this Agreement shall continue in full
force and effect without said provision or portion of provision.

 

24.                               Attorneys’ Fees.  Except with regard to a
legal action challenging or seeking a determination in good faith of the
validity of the waiver herein under the ADEA, in the event that either Party
brings an action to enforce or effect its rights under this Agreement, the
prevailing Party shall be entitled to recover its costs and expenses, including
the costs of mediation, arbitration, litigation, court fees, and reasonable
attorneys’ fees incurred in connection with such an action.

 

25.                               Entire Agreement.  This Agreement represents
the entire agreement and understanding between the Company and Employee
concerning the subject matter of this Agreement and Employee’s employment with
and separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Employee’s
relationship with the Company, with the exception of the Confidentiality
Agreement and the Stock Agreements, except as otherwise modified or superseded
herein.

 

26.                               No Oral Modification.  This Agreement may only
be amended in a writing signed by Employee and the Company’s Chief Executive
Officer or the Chairman of the Board.

 

27.                               Governing Law.  This Agreement shall be
governed by the laws of the State of California, without regard for
choice-of-law provisions. Employee consents to personal and exclusive
jurisdiction and venue in the State of California.

 

--------------------------------------------------------------------------------


 

28.                               Effective Date.  Employee understands that
this Agreement shall be null and void if not executed by Employee within
twenty-one (21) days. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).

 

29.                               Counterparts.  This Agreement may be executed
in counterparts and each counterpart shall be deemed an original and all of
which counterparts taken together shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.  The counterparts of this Agreement may be executed and
delivered by facsimile, photo, email PDF, or other electronic transmission or
signature.

 

30.                               Voluntary Execution of Agreement.  Employee
understands and agrees that Employee executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of Employee’s claims
against the Company and any of the other Releasees. Employee acknowledges that:

 

(a)                                 Employee has read this Agreement;

 

(b)                                 Employee has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
Employee’s own choice or has elected not to retain legal counsel;

 

(c)                                  Employee understands the terms and
consequences of this Agreement and of the releases it contains;

 

(d)                                 Employee is fully aware of the legal and
binding effect of this Agreement; and

 

(e)                                  Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

PHILIP SAWYER , an individual

 

 

Dated: March 5, 2018

/s/ Philip Sawyer

 

Philip Sawyer

 

 

 

INVUITY, INC.

 

 

Dated: March 5, 2018

By

/s/ Marcia Fish

 

 

Marcia Fish

 

 

Chief Human Resources Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.

 

Medtronic Public Limited Company

2.

 

Black and Black Surgical Inc.

3.

 

OBP Medical Inc.

4.

 

Cura Surgical Inc.

5.

 

Hamamatsu Corporation

6.

 

Stryker Corporation

7.

 

Visionsense Corp.

8.

 

Bovie Medical Corporation

9.

 

PARE Surgical, Inc.

10.

 

Vue Medical Technologies Inc.

11.

 

Limitex AS

12.

 

Engineered Medical Solutions Co. LLC / Scintillant

13.

 

TeDan Surgical Innovations, LLC

14.

 

Kent Imaging

15.

 

Megadyne Group / Medadyne

16.

 

Johnson and Johnson

 

--------------------------------------------------------------------------------